Citation Nr: 1244341	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  08-08 768	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) by reason of service-connected disability for accrued benefits purposes.



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services




ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from February 1980 to February 1984.  He died on September [redacted], 2006.  The appellant is his surviving spouse. 

These claims come before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision of the RO.  

The Board remanded these matters to the RO for additional development of the record in December 2010.  

In a VA Form 9 (Appeal to Board of Veterans' Appeal) dated in March 2008, the appellant requested a hearing with the Board in Washington, D.C.  By letter dated April 2010, the Board acknowledged the appellant's request and informed her of the date of the scheduled hearing.  

On that date, however, the appellant failed to appear for the hearing.  Inasmuch as she did not request a postponement of the hearing, the Board considers her hearing request withdrawn under 38 C.F.R. § 20.702(d) (2011).

A review of the Virtual VA paperless claims processing system reveals no documents pertinent to these claims, which are not already in the claims file.


FINDINGS OF FACT

1.  The Veteran died on September [redacted], 2006; the immediate cause of his death was blunt force trauma due to or the consequence of a fall with a seizure history being noted as another significant condition contributing to the death but not resulting in the underlying cause thereof.   

2.  At the time of his death, the Veteran was service connected for the residuals of peptic ulcer disease, postoperative, with dumping syndrome and a scar and for the residuals of a chip fracture of the 2nd and 3rd digits of the left hand.  

3.  A service-connected disability is not shown to have been the immediate or underlying cause of the Veteran's death or have contributed substantially or materially in producing or accelerating the Veteran's death.

4.  At the time of his death, the Veteran had a claim pending for a TDIU rating.

5.  Prior to his death, the Veteran was not shown to have been precluded from securing and following substantially gainful employment consistent with his educational and work background.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or contribute materially or substantially in producing the Veteran's death.  38 U.S.C.A.§ 1310 (West 2002); 38 C.F.R.§ 3.312 (2011).

2.  The criteria for the assignment of a TDIU rating for accrued benefits purposes are not met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. §§ 3.1000, 4.16 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

A.  Duty to Notify

VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  

As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A.§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012).  

In claims for Dependency and Indemnity Compensation (DIC) benefits based on service connection for the cause of a veteran's death, additional notice is required, including: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on other grounds sub nom. Hupp v. Shinseki, 329 Fed. App. 277 (Fed. Cir. May 19, 2009).

The content of the notice letter in such a case depends upon the information the claimant provides in his application.  The letter should be tailored to respond to the details noted in the application.  An original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on other grounds sub nom. Hupp v. Shinseki, 329 Fed. App. 277 (Fed. Cir. May 19, 2009).

In this case, the RO provided the appellant with VCAA notice at to her claims by letters dated in December 2006, March 2007 and December 2010.  With regard to content, these letters reflect compliance with pertinent regulatory provisions and case law.  

Therein, the RO acknowledged the appellant's claims, notified her of the evidence needed to substantiate those claims, identified the type of evidence that would best do so, notified her of VA's duty to assist and indicated that it was developing her claims pursuant to that duty.  

The RO also provided the appellant all necessary information on disability ratings and effective dates, listed the conditions for which the Veteran was service connected at the time of his death, and explained what evidence and information is required to substantiate a DIC claim based on a previously service-connected condition and a condition not yet service connected.  

As well, it identified the evidence it had received in support of the appellant's claims and the evidence it was responsible for securing.  The RO noted that it would make reasonable efforts to assist the appellant in obtaining all other outstanding evidence provided she identified the source(s) thereof.  The RO also noted that, ultimately, it was the appellant's responsibility to ensure VA's receipt of all pertinent evidence.  

Notice under VCAA must be provided a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).  

The RO sent the appellant one of the notice letters after initially deciding her claims; it is thus untimely.  The RO cured this timing defect later, however, by readjudicating the appellant's claims in a supplemental statement of the case issued in April 2012.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  


B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

The RO made reasonable efforts to identify and obtain relevant records in support of the appellant's claims.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the RO secured and associated with the claims file the evidence the appellant identified as being pertinent to her appeal, including post-service VA and private treatment records dated just prior to the Veteran's death.  The RO also afforded the appellant an opportunity to testify in support of her claim during a hearing held before the Board.  

In addition, the RO obtained a medical opinion in support of the Veteran's DIC claim, but not in support of the TDIU claim.  With regard to the latter claim, none is mandated.  

Prior to his death, the Veteran underwent VA examinations and visited multiple health care providers, the reports and records of which describe the severity of the Veteran's service-connected disabilities.  

This evidence is sufficient for the Board to determine whether these disabilities rendered the Veteran unable to secure or maintain substantially gainful employment.


II.  Analysis

A.  Service Connection - Cause of Death

The appellant claims entitlement to DIC benefits based on her status as a surviving spouse of a veteran who died from a disability due to service.  According to her September 2006 application for compensation and written statements she and her representative submitted in January 2007 and November 2009, the Veteran's service-connected gastrointestinal disability played a role in his death.  

Allegedly, a manifestation of the Veteran's gastrointestinal disability was dumping syndrome, which caused fainting episodes.  The appellant contends that one of these episodes might have precipitated the three-story fall that led to the Veteran's death.

The appellant alternatively contends that, due to the severity of the Veteran's gastrointestinal disability, he self medicated with alcohol and the use thereof might have caused fainting or a seizure, which in turn led to the fall.

DIC benefits may be paid to a veteran's surviving spouse when a veteran dies of a service-connected disability.  38 U.S.C.A. § 1310 (West 2002).  A veteran's death will be considered as having been due to such a disability when the evidence establishes that the disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312 (2012).  

The principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one that contributed substantially or materially, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, one must consider whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  

In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

VA compensation benefits are not available to the survivors of a veteran whose death was the result of willful misconduct.  38 U.S.C.A. §§ 3.1(d)(1), 1310(a) (2011).  Willful misconduct is defined as "an act involving conscious wrongdoing or known prohibited action."  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  Willful misconduct will not be determinative unless it is the proximate cause of injury, disease, or death.  38 C.F.R. § 3.1(n) (2012).  

For VA purposes, the simple drinking of an alcoholic beverage is not of itself willful misconduct.  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct. Organic diseases and disabilities which are a secondary result of the chronic use of alcohol as a beverage, whether out of compulsion or otherwise, will not be considered of willful misconduct origin.  38 C.F.R. § 3.301(c)(2) (2012).  

According to the Veteran's death certificate, the Veteran died on September [redacted], 2006.  The immediate cause of his death was blunt force trauma due to or a consequence of a fall from the third story of his apartment.  Contributing to his death, but not resulting in the underlying cause thereof, was a history of seizures, which VA medical professionals have associated with alcohol abuse.  

At the time of his death, the Veteran was service connected for peptic ulcer disease, postoperative, with dumping syndrome and a scar, rated 60 percent disabling, and for the residuals of a chip fracture, 2nd and 3rd digits of the left hand, rated 0 percent disabling.  

The question is thus whether either of these or any other service-related disability was the immediate or underlying cause of the death, or etiologically related thereto, or whether it contributed substantially or materially to the death, aided or lent assistance to the production thereof, or combined to cause it.  

The service treatment records show that, during service from February 1980 to February 1984, the Veteran did not experience falls or fainting spells or diagnosed seizures.  The Veteran did, however, receive extensive treatment and undergo testing for gastrointestinal complaints, attributed to gastritis, hyperacidity, epigastric syndrome and prostatitis.  In November 1981, during service, he was hospitalized for a duodenal ulcer with hemorrhage.  In January 1982, a tissue evaluation revealed intestinal metaplasia.  Thereafter until his discharge all treatment was unsuccessful and his ulcer recurred.  Doctors diagnosed recurrent ulcer disease.  

Following discharge, the Veteran continued to suffer greatly as a result of his gastroinstestinal disability, service connected effective in February 1984.  Medical professionals rendered extensive treatment for the disability, but none of it, including surgery, seemed to help.  

During this time period, the medical professionals noted that the Veteran was never free of pain.  He reported being depressed and heartbroken and feeling frustrated and defeated secondary to this disability.  In 1999, he reported that he was on Prozac.  

Prior to 2005, the Veteran did not have any seizures, and medical professionals noted that the Veteran was not a drinker or drank very little.  In 2005, however, medical professionals first noted a possible seizure likely due to drugs (cocaine, marijuana and opiates for pain control) and certain findings that were suspicious of alcohol abuse.  (In February 2006, the Veteran wrote a letter elaborating on the incident and indicating that he had had a blackout seizure that resulted in a fall down a flight of stairs and broken arm.)  

Medical professionals then began noting that the Veteran had a long history of alcohol abuse.  (During VA outpatient treatment visits in 2005 and in a February 2006 statement, the Veteran confirmed that he had started drinking at age 32 and had become a heavy user of alcoholic beverages.)

From 2005 to September 2006, medical professionals noted that the Veteran was receiving treatment for depression.  In approximately March 2005, the Veteran separated from his wife and daughter, after which his medical condition spiraled downward.  The Veteran often reported that his wife left him due to his drinking.

In June 2005, psychiatry recommended a consultation after rehabilitation for alcohol abuse and the occasional use of cocaine and THC.  In July 2005, the Veteran reported that his wife did not like that he drank and used marijuana.  A psychiatrist noted that the Veteran had no motivation to change and that he was in a precontemplation stage.  

In October 2005, the Veteran had a seizure, lost consciousness and fell down stairs.  He reported having a history of dizziness since the prior week.  A physician noted that the seizures were not new and most likely represented alcohol withdrawal seizures or were related to alcohol use.   

In November 2005, the Veteran reported that his family was helping him stop drinking and that he had not drunk alcohol for two weeks.  Doctors advised him to continue pursuing sobriety to stop his seizures.  

The Veteran did not comply and, in February 2006, fell and hit a table after suffering what a doctor noted as a questionable seizure.  The Veteran's mother told the doctor that the Veteran had been experiencing similar spells frequently (had had six), including while driving, after which he had no recall of the incidents.  

The Veteran experienced another such spell, diagnosed as a seizure, in August 2006.  He died approximately two weeks later, after sustaining severe injuries in a three-story fall from his apartment window.  On admission to the hospital after the incident, it was noted that the fall resulted from a seizure and that the Veteran had had two seizures the previous day. 

In July 2012, the Board sought a medical opinion on the matter of whether the Veteran's death was related to service or a service-connected disability.  The Board explained that there was no opinion of record discussing whether, as alleged, dizziness, a symptom of the Veteran's dumping syndrome, played a role in his death, or whether the alcohol abuse, which caused the seizures, developed secondary to the service-connected gastrointestinal disability.  

In September 2012, the medical professional who provided the opinion (VA Chief of Gastroenterology-Hepatology-Nutrition Section) responded in the negative.  He specifically found that it was less likely that not that any service-connected disability, including dumping syndrome and any manifestations thereof, caused the fall that led to the Veteran's demise or otherwise contributed substantially or materially in producing or accelerating his death.  

The VA health care professional further found that it was less likely than not that the Veteran's alcohol abuse was caused or aggravated by his service-connected gastrointestinal disability.  He based his opinion on 35 years of experience as a practicing gastroenterologist and on the absence of literature linking dumping syndrome to alcoholism or alcohol abuse.     

The Board must assess the credibility and weight to be attached to a medical opinion.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Provided an opinion includes adequate statements of reasons or bases, the Board may favor one over another.  Wray v. Brown, 7 Vet. App. 488 (1995).  

An assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  Rather, the Board must consider the weight to be placed on an opinion depending upon the reasoning employed to support the conclusion and the extent to which the physician reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  A medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

In this case, the Board accords the VA doctor's opinion full weight as it is based on a review of the Veteran's claims file, including his medical history, and is supported by adequate rationale.  The appellant has not submitted a medical opinion refuting that of the VA doctor.  

The appellant's assertions linking the Veteran's death to his service-connected gastrointestinal disability conflicts with the VA doctor's opinion ruling out such a relationship, but this assertion is not competent.  

Although the appellant is competent to report that certain symptoms of the Veteran's service-connected gastrointestinal disability worsened during the years preceding his death, she is not competent to attribute the Veteran's death to that worsening or otherwise to the service-connected disability or to his service.  She does not possess a recognized degree of medical knowledge to provide an opinion on medical causation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Based primarily on the VA doctor's opinion, which is competent and credible, the Board finds that a service-connected disability was not the immediate or underlying cause of death, or etiologically related thereto, and did not contribute substantially or materially to the death, aid or lend assistance to the production thereof, or combine to cause it.  

The evidence in this case is not in relative equipoise.  Rather, as a preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application and the claim must be denied.  


B.  TDIU

The appellant claims that, prior to the Veteran's death, the Veteran had a claim for a TDIU rating pending and a sufficiently severe service-connected gastrointestinal disability to establish his entitlement to this benefit.  

Allegedly, during the last two years of the Veteran's life, this disability took a toll on him, causing him to drink heavily and miss a great deal of time at work.  

Just prior to his death, in February 2006, the Veteran submitted a written statement, which the RO construed, in part, as an informal claim for a TDIU rating.  

In response, in September 2006, the RO issued VCAA notice on the claim and attached a VA Form 21-8940 (Veteran's Application For Increased Compensation Based On Unemployability) for the Veteran to complete within the year.  That month, however, the Veteran died.  Therefore, as alleged, at the time of his death, he had a TDIU claim pending.  

The Veteran's claim terminated with his September 2006 death.  However, in this case, the Veteran's surviving spouse, the appellant, is permitted, to a limited extent, to carry on the pending claim because she qualifies as a survivor and, in September 2006, submitted a timely claim for accrued benefits.  38 U.S.C.A. § 5121 (West 2002) (upon the death of a Veteran, his or her lawful surviving spouse may be paid periodic monetary benefits to which he or she was entitled at the time of death, and which were due and unpaid for a period not to exceed two years, based on existing rating decisions or other evidence that was on file when the Veteran died); 38 C.F.R. § 3.1000 (2011); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

The accrued benefits claim is separate from, but derivative of, the Veteran's pre-death claim for a TDIU rating.  The appellant is in essence taking the Veteran's claim as it stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).

As previously indicated, at the time the Veteran filed his claim for a TDIU rating, he was service connected for two disabilities: peptic ulcer disease, postoperative, with dumping syndrome and a scar, rated as 60 percent disabling, and for the residuals of a chip fracture, 2nd and 3rd digits of the left hand, rated at a noncompensable level.  Effective on June 14, 2002, he was in receipt of a combined disability evaluation of 60 percent.  

In a February 2006 written statement, the Veteran claimed that his gastrointestinal disability was deteriorating at an alarming rate on a daily basis.  He noted that he feared that his liver and kidneys were failing, that his life was ending rapidly, that he could not stop it, and that, as a result, he was using alcoholic beverages heavily.  He explained that he had recently been hospitalized due to a fall down a flight of stairs, precipitated by a blackout seizure, when he broke his arm.  He reported that he was experiencing stomach cramping and pain and constant bowel movements that caused him to miss a great deal of time from work and prompted him to end his days early due to pills and heavy drinking.  He alleged that the decline in his health threatened his future plans and caused a separation from his wife.  He indicated that he feared that he was unable to continue working and to provide for his daughter.  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).  

In this case, the Veteran met these percentage requirements when he filed his TDIU claim, having been service connected for one disability considered 60 percent disabling.  The question thus becomes whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment," in part, by noting the following standard announced in Timmerman v. Weinberger, 510 F.2nd 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant. 

Id. 

A veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

In this case, the Veteran died before completing a formal application for a TDIU rating that would have noted his occupational background and educational attainment.  Based on histories reported during VA and private treatment visits, however, the Board nonetheless finds that the Veteran completed high school and, since the 1980's, when he began experiencing significant problems with his gastrointestinal disability and undergoing associated surgeries, he worked, albeit not constantly.  

When he filed his claim for a TDIU rating, he was working at a mail service and there is no information of record indicating that this work was not substantially gainful, or only marginal.  The Veteran did not so assert, but rather, merely expressed fear that he would soon need to stop working.   

Inasmuch as there is no evidence of record establishing that the Veteran's service-connected disabilities precluded the Veteran from securing and following a substantially gainful occupation, the Board concludes that the criteria for entitlement to a TDIU are not met.  

In reaching this decision, the Board considered the benefit-of-the-doubt rule, but because the preponderance of the evidence is against the claim, the rule is not for application. 


ORDER

Service connection for the cause of the Veteran's death is denied.

A TDIU rating for accrued benefits purposes is denied.  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


